Citation Nr: 0930831	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-23 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for rash in the groin 
area.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to March 
1987, from March 1993 to September 1994, and from February 
2003 to March 2005.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
which, in pertinent part, denied service connection for a 
rash in the groin area and a psychiatric disorder, to include 
PTSD.  The Veteran perfected an appeal with respect to both 
decisions.  

The issue of service connection for a psychiatric disorder, 
to include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not establish that the Veteran 
acquired a rash in the groin area in service, or that this 
condition is causally related to his military service.


CONCLUSION OF LAW

A rash in the groin area was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008).  This notice must be prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the adjudication of the issues on appeal in this 
case, the Veteran was provided VCAA notice in June 2005.  
This letter informed the Veteran of the types of evidence not 
of record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  In addition, in 
April 2006, the RO sent the Veteran a letter that explained 
how disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), with subsequent readjudication in a July 2006 SSOC.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical records, and statements of the Veteran and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The first requirement of service connection under Hickson is 
medical evidence of a current disability.  The evidence of 
record does not reflect that the Veteran has a current 
disability of a rash in the groin area.  The Veteran was 
examined in June 2005 and the VA examiner noted that the 
groin and genitalia region was clear of any rash or lesion.  
Also, this same examiner in June 2005 concluded only with a 
history of tinea cruris, without any active disease shown on 
examination.  Absent evidence of a presently existing 
disability, service connection for a rash in the groin area 
is not warranted.  The case law is well-settled on this 
point.  In order for a claimant to be granted service 
connection for a claimed disability, there must be evidence 
of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (service connection claim must be accompanied 
by evidence establishing the claimant currently has the 
claimed disability).

The Board notes that an October 1985 service treatment record 
showed that the Veteran complained of a rash on his penis and 
stated that he had experienced the condition for over two 
years.  However, as explained above, the first requirement 
for a claim for service connection is a current disability.  

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a rash in the 
groin area.  The benefit sought on appeal is accordingly 
denied.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a rash in the groin 
area is denied.  


REMAND

According to 38 C.F.R. § 3.304(f) (2008), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Competent medical evidence shows that the Veteran has been 
diagnosed with PTSD.  Specifically, a November 2005 VA 
examination report confirms an Axis I diagnosis of PTSD.  

However, the Veteran does not have any verified in service 
stressors.  To that end, the Board notes that the Veteran's 
claim file is void of the necessary personnel records to 
verify whether the Veteran was in combat or to verify a 
stressor.  In the Veteran's claim he contends that he served 
on active duty from April 1983 to March 1987 and from 
February 2003 to March 2005.  A DD Form 214 showed that the 
Veteran served from May 1983 to March 1987.  It also showed 
that the Veteran served in the Reserves until March 1989.  A 
separate DD Form 214 indicates that the Veteran had some 
service in the Army National Guard, some of which it appears 
he was called up to active duty.  However, there are no 
personnel records or DD Form 214's that show the Veteran's 
period of service from February 2003 to March 2005, the time 
period for which he alleges he was serving in Iraq.  The 
Board notes that service medical records indicate that the 
Veteran was in Kuwait between 2003 and 2005.  Additionally, 
the Veteran's Representative, in his Appellant's Brief, 
alleged that proper development of the Veteran's PTSD claim 
had not been accomplished because these records have not been 
obtained and reviewed.  

The Veteran is claiming that he has acquired PTSD as a result 
of his service in Iraq between his service dates of February 
2003 and March 2005.  Specifically, the Veteran has alleged 
that while serving in Iraq, his compound came under mortar 
and rocket attack several times per week.  He stated that the 
first three months of the war they were repeatedly shot at 
and received rocket propelled grenade attacks.  These 
stressors have not been verified and further action is 
necessary to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding personnel 
records for the Veteran's active duty.  
Specifically, the Veteran's DD Form 214 
which covers the service dates of February 
2003 to March 2005 should be obtained.  If 
such records are unavailable it should be 
clearly noted in the claims file.

2.  Ask the Veteran to provide more 
specific information regarding his 
reported stressful events during service 
in Iraq from February 2003 to March 2005.  
This includes supporting details such as 
the specific locations, first and last 
names of any individuals involved, and 
time frames during which the claimed 
incidents occurred (preferably, within no 
more than a 60-day time period for each 
claimed incident).

Advise the Veteran that he can also submit 
"buddy statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  Advise the Veteran that this 
information is vitally necessary in order 
to obtain supportive evidence of the 
claimed stressful events he experienced; 
without which, his claim may be denied.

3.  With this information, the RO should 
review the file and prepare a summary of 
all of the Veteran's claimed in-service 
stressors that might be verifiable.  

This summary, as well as any additional 
information obtained from the Veteran 
concerning his alleged stressors and any 
relevant information from his service 
personnel records, should be sent to JSRRC 
requesting that an attempt be made to 
independently verify the claimed 
stressors.  The JSRRC should be requested 
to provide any additional information that 
might corroborate the Veteran's alleged 
stressors.  A search of unit and 
organizational histories should be 
conducted in an effort to verify attacks 
and casualties if deemed necessary.  

Specifically, the JSRRC should supply a 
unit history operation report/lessons 
learned document describing the activities 
of the Veteran's to establish whether the 
unit was subjected to mortar attacks, 
rocket attacks, or ground attacks.  A copy 
of the request for these documents and any 
responses should be included in the claims 
file.  If such records are unavailable it 
should be clearly noted in the claims 
file.

4.  After receiving a response from JSRRC, 
the RO should make a determination as to 
which (if any) stressors are corroborated, 
to include consideration as to whether the 
Veteran was involved in combat.  If the RO 
determines that the Veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors nor is a VA examination 
required.

However, if it is determined that the 
Veteran was not in combat and if, and only 
if, a stressor is verified, then the 
Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present.  The RO is 
to inform the examiner of the stressor(s) 
designated as verified, and that only the 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner, and the 
examiner should acknowledge such review in 
the examination report.

All tests deemed necessary should be 
conducted.  Based on a review of the 
claims file and the results of the 
examination, the examiner must offer an 
opinion addressing the following 
questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders?  If so, is it at least 
as likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
casually related to a verified in-service 
stressor?  In making this assessment, the 
examiner should indicate the verified 
stressor(s) underlying the diagnosis of 
PTSD, if such condition is diagnosed.

b.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, and; 
if so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as 
not (50 percent or greater probability) 
that any current diagnosis of a 
psychiatric disorder, other than PTSD, had 
its onset during service; or, was such a 
disorder caused by any incident that 
occurred during service?

The examiner should provide the rationale 
used in formulating his or her opinion in 
the written report.  The report of the 
psychiatric examination should be 
associated with the Veteran's claims file.

The Veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may result in the 
denial of his claim for service 
connection.  38 C.F.R. § 3.655 (2008).  

5.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative 
an appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate review, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


